604 F.2d 449
102 L.R.R.M. (BNA) 2751, 87 Lab.Cas.  P 11,701
STANDARD MATERIALS, INC., Petitioner, Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Cross-Petitioner.
No. 78-3052.
United States Court of Appeals,Fifth Circuit.
Oct. 15, 1979.

Baldwin & Haspel, H. Sloan McCloskey, New Orleans, La., for petitioner, cross-respondent.
Elliott Moore, Deputy Associate Gen. Counsel, Susan L. Williams, Atty., N.L.R.B., Washington, D. C., for the N.L.R.B.
Before GEWIN, AINSWORTH and REAVLEY, Circuit Judges.
PER CURIAM:


1
Enforced on the basis of the decision and order of the National Labor Relations Board issued on August 25, 1978, reported at 237 NLRB No. 177, the Court being satisfied that taking the record as a whole there is substantial evidence to support the Board's findings.  See Syncro Corp. v. N. L. R. B., 5 Cir., 1979, 597 F.2d 922.


2
ENFORCED.